United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Montclair, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 06-1182
Issued: March 28, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 24, 2006 appellant filed a timely appeal from the April 3, 2006 merit decision of
the Office of Workers’ Compensation Programs, which affirmed the termination of her wageloss compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
review the merits of this termination.
ISSUE
The issue is whether the Office has met its burden of proof to establish that disability
causally related to the July 14, 1999 employment injury ceased by October 2, 2005.
FACTUAL HISTORY
On July 14, 1999 appellant, then a 39-year-old retail clerk, injured her left arm in the
performance of duty: “Door was shut on my arm by Supervisor Russell Boone.” The Office
accepted her claim for left elbow contusion and paid compensation for disability on the periodic
rolls.

On September 24, 2003 Dr. Philip H. Lewis, a Board-certified orthopedic surgeon and
Office referral physician, reported that appellant had an unresolved left ulnar neuropathy
resulting from the July 14, 1999 incident at work. He found, however, that she “can do her
regular duties as a retail clerk” within specified restrictions.
Dr. Ganga R. Sharma, the attending physician, examined appellant on January 16, 2004.
He released her to return to work with restrictions for four hours a day for the first two weeks.
The Office found a conflict and referred appellant, together with the medical record and a
statement of accepted facts, to Dr. Robert Dennis, a Board-certified orthopedic surgeon, for
resolution. On September 2, 2004 Dr. Dennis related appellant’s history, medical treatment and
current complaints. He detailed his findings on physical examination and reviewed medical
records. Dr. Dennis responded to Office questions as follows:
“In my opinion, this condition [the accepted left elbow contusion] should have
totally resolved by this time. Soft tissue contusions of an arm do not give rise to
the type of long-term disability that has been identified in this case. After
evaluating [appellant] carefully, I have found no exception to this impression. In
other words, [appellant] has, in my opinion based on today’s examination and the
information I have reviewed, resolved her orthopedic condition at this point.”
***
“There is a wide gap between her current subjective complaints and her physical
findings. I do not comment on what has happened before, but I do feel based on
the information that is contained in this report, that [appellant] has at this point
fully recovered. The conditions accepted regard to contusion of the elbow,
radiculopathy and even the transient neuropathy of the ulnar nerve of the left arm,
I can understand were related to the July 14, 1999 injury. I do not argue with that
finding. I do feel that this soft tissue contusion and whatever other complaints
and findings that were previously identified have now resolved.
“In my opinion the patient can return to full duty. I went over some of the details
of her job. I find no reason that she could not perform such duties. I have no
doubt that she will have continuing subjective complaints. I cannot and though I
have tried, to substantiate such vague diffuse nonorganic complaints to any
current ongoing condition or exacerbation or aggravation of any prior condition
that may have existed in the past.
“The patient can, in my opinion, based on her current examination, return to her
former duties. I can find no justification or indication for further treatment nor do
I believe that any treatment would resolve her subjective complaints. I find no
objective organic complaints that require further treatment at this time.”
On December 14, 2004 Dr. Sharma reported that he followed appellant on a regular basis
and that she remained under the care of a neurologist. He stated that pain in the left elbow and
shoulder persisted with radiation to the arm and hand. Dr. Sharma diagnosed post-traumatic
cervical radiculopathy, left; post-traumatic ulnar neuropathy, left and secondary depression. He
2

described her prognosis as guarded. Dr. Sharma completed a work capacity evaluation showing
physical restrictions.
In a decision dated September 28, 2005, the Office terminated appellant’s compensation
effective October 2, 2005. The Office found that Dr. Dennis’ opinion represented the weight of
the medical opinion evidence.
In a decision dated April 3, 2006, an Office hearing representative affirmed the
termination of compensation for wage loss, finding that the weight of the medical evidence
established that appellant was no longer disabled from her date-of-injury position due to
residuals of the July 14, 1999 work injury. The hearing representative reversed the termination
of medical benefits, however, because appellant had an unresolved left ulnar neuropathy directly
related to the accepted employment injury that required surgical intervention.
LEGAL PRECEDENT
Once the Office accepts a claim, it has the burden of proof to justify termination or
modification of compensation benefits.1 After it has determined that an employee has disability
causally related to his or her federal employment, the Office may not terminate compensation
without establishing that the disability has ceased or that it is no longer related to the
employment.2
When there exist opposing medical reports of virtually equal weight and rationale, and
the case is referred to an impartial medical specialist for the purpose of resolving the conflict, the
opinion of such specialist, if sufficiently well rationalized and based upon a proper factual
background, must be given special weight.3
ANALYSIS
A conflict arose between appellant’s physician, Dr. Sharma, and the Office referral
physician, Dr. Lewis, on the nature and extent of the restrictions appellant required to return to
her date-of-injury position as a retail clerk. Both physicians agreed that appellant could return to
work with restrictions, although Dr. Lewis reported that she “can do her regular duties as a retail
clerk” with restrictions.
The Office properly referred the case to an impartial medical specialist, Dr. Dennis. The
Office provided Dr. Dennis with the case record and a statement of accepted facts so he could
base his opinion on a proper factual and medical history. Dr. Dennis offered a comprehensive
and detailed report, and he supported his opinion with medical rationale. He noted that soft1

Harold S. McGough, 36 ECAB 332 (1984).

2

Vivien L. Minor, 37 ECAB 541 (1986); David Lee Dawley, 30 ECAB 530 (1979); Anna M. Blaine, 26 ECAB
351 (1975).
3

Carl Epstein, 38 ECAB 539 (1987); James P. Roberts, 31 ECAB 1010 (1980); see 5 U.S.C. § 8123(a) (if there
is disagreement between the physician making the examination for the United States and the physician of the
employee, the Office shall appoint a third physician who shall make an examination).

3

tissue contusions of an arm do not give rise to the type of long-term disability identified in this
case. After evaluating appellant carefully, Dr. Dennis reported unequivocally, and to a
reasonable degree of medical certainty, that appellant had fully recovered from her July 14, 1999
injury. He also reported that appellant could return to full duty. Dr. Dennis tried but could not
medically substantiate her vague, diffuse and nonorganic complaints.
The Board finds that Dr. Dennis’ opinion is based on a proper background and is
sufficiently well reasoned that it constitutes the weight of the medical evidence, justifying the
termination of compensation for disability causally related to the July 14, 1999 employment
injury. The Board notes that Dr. Sharma submitted a later report on appellant’s restrictions, but
because he was on one side of the conflict that Dr. Dennis resolved, this later report does not
create a second conflict.4 The Board will affirm the Office’s April 3, 2006 decision.
Appellant argues on appeal that the hearing representative illogically found that she could
return to work without restrictions while having an active medical condition directly related to
her accepted employment injury requiring surgery. The Board agrees that the hearing
representative’s finding of continuing residuals appears at odds with the opinion of the impartial
medical specialist, but this is not the issue on appeal. The only adverse decision on appeal is the
denial of compensation for wage loss. The Office met its burden of proof to terminate
compensation for disability.
Appellant also argues that, for Dr. Dennis’ opinion to carry the weight of the evidence,
the position of retail clerk must be described in sufficient detail. But where the impartial medical
specialist can find no residuals of the accepted employment injury, the details of the date-ofinjury position become moot. There is no basis for seeking a supplemental report from
Dr. Dennis addressing whether appellant’s July 14, 1999 employment injury disables her in any
way from performing the duties of her date-of-injury position. He has already explained that the
July 14, 1999 employment injury has resolved.
CONCLUSION
The Board finds that the Office has met its burden of proof to establish that disability
causally related to the July 14, 1999 employment injury ceased by October 2, 2005.

4

Dorothy Sidwell, 41 ECAB 857, 874 (1990).

4

ORDER
IT IS HEREBY ORDERED THAT the April 3, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 28, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

